Citation Nr: 0319410	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  95-30 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
spondylolisthesis, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to the service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from July 1986 to January 
1989.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from September 1994 and November 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

Historically, a January 1992 RO decision granted service 
connection for 
post-traumatic spondylolisthesis and assigned a 20 percent 
rating for the disability under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293.  The effective date was October 24, 1991, the 
date of receipt of the veteran's claim.  This is his only 
service-connected disability.  The RO sent him a letter in 
February 1992 notifying him of that decision and apprising 
him of his procedural and appellate rights, but he did not 
appeal.  So that decision became final and binding on him 
based on the evidence then of record, in the absence of clear 
and unmistakable error (CUE).

The veteran subsequently underwent a VA medical examination 
on February 17, 1994, and the RO accepted the report of that 
evaluation as a claim for a higher, i.e., increased rating 
for his low back disability.  In September 1994 the RO denied 
a rating higher than 20 percent, and he appealed to the 
Board.  The November 1996 RO decision that he also appealed 
denied his claim for a total disability rating based on 
individual unemployability (TDIU).

The Board remanded the case to the RO in December 1997, and 
the RO issued another decision in February 2000 increasing 
the rating for the low back disorder from 20 to 40 percent 
under DC 5295, effective February 17, 1994, the date of 
receipt of the veteran's claim when he underwent the VA 
compensation examination.  He continued to appeal, requesting 
a rating higher than 40 percent.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  He also continued to appeal for a TDIU.

The Board again had to remand the case to the RO in June 
2000.  The additional development requested since has been 
completed and the case returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  From February 17, 1994, to December 4, 2002, the veteran 
did not have pronounced intervertebral disc syndrome (IVDS).  

2.  Since December 5, 2002, however, he has had pronounced 
IVDS.  


CONCLUSIONS OF LAW

1.  A rating higher than 40 percent was not warranted for the 
post-traumatic spondylolisthesis from February 17, 1994, to 
December 4, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5292, 5293, and 5295 (2002), and DC 5293 
(in effect since September 23, 2002).  

2.  Since December 5, 2002, a 60 percent rating has been 
warranted for the 
post-traumatic spondylolisthesis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, DC 5293 (in effect prior to September 23, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat 2096 (2000).  This law rewrites the 38 U.S.C. §§ 5100-
5107 "duty to assist" provisions to eliminate the well-
grounded claim requirement and requires VA to provide 
additional notification and assistance in developing all 
facts pertinent to a claim for benefits under Title 38 of the 
United States Code.  The implementing regulations are found 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).

In this decision, the Board will increase the rating for the 
veteran's low back disability and REMAND his other claim for 
a TDIU for still further development and consideration as a 
result of this favorable grant.  Obviously then, there is no 
risk of prejudicing him by going ahead and issuing this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
This is especially true since the Board recently sent him 
a letter in March 2003 notifying him of the new rating 
criteria under DC 5293.  The Board also apprised him of the 
new regulations implementing the VCAA, including what 
specific evidence he was personally responsible for 
submitting and what evidence VA would attempt to obtain for 
him-if identified.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The veteran responded to the Board's letter by submitting a 
VA outpatient treatment (OPT) record from May 2003, and he 
expressly waived initial consideration of this evidence by 
the RO.  There is no indication that any additional medical 
or other evidence needs to be obtained, and he already has 
been examined to obtain a medical opinion concerning the 
severity of his low back disability during the relevant times 
at issue.  38 U.S.C.A. § 5103A(d).

One further matter that needs to be clarified.  When 
responding to the Board's March 2003 letter, the veteran said 
that no statement of the case (SOC) was enclosed with the 
Board's letter, although one was supposed to be.  
Note, however, that the Board's letter merely indicated that 
there had been a change in the law since the RO last issued 
an SOC or supplemental SOC (SSOC) and that a copy of the new 
law was enclosed.  And a copy of the new rating criteria 
under DC 5293 was indeed included with the Board's letter, as 
was a copy of the regulations implementing the VCAA.  The 
veteran already had been furnished copies of the SOC and all 
SSOCs by the RO.  Hopefully, this clears up any confusion he 
apparently has.

Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt is resolved in the veteran's favor.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account his medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

As alluded to earlier, the criteria for evaluating 
disabilities under 38 C.F.R. § 4.71a, DC 5293 (for IVDS) were 
revised effective September 23, 2002.  Where, as here, the 
governing law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and he did.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
when amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  VAOGCPREC 3-2000 (Apr. 10, 2000).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria under DC 5293 may be applied, but 
either the old or the new rating criteria (whichever are most 
beneficial to the veteran), may be applied for the period 
beginning September 23, 2002.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.

The service-connected post-traumatic spondylolisthesis was 
rated 20 percent disabling under 38 C.F.R. § 4.71a, DC 5293 
(for IVDS) from October 24, 1991, until a higher 40 percent 
rating was granted under 38 C.F.R. § 4.71a, DC 5295 
(for lumbosacral strain) effective February 17, 1994, the 
date of a VA compensation examination.  So the period at 
issue is from February 17, 1994, until the present.

Prior to revision of the schedular rating criteria on 
September 23, 2002, a 20 percent rating was warranted for 
moderate IVDS with recurring attacks.  A 40 percent rating 
was warranted for severe IVDS manifested by recurring attacks 
with intermittent relief, and a 60 percent rating, which is 
the highest possible rating under this code, was warranted 
for pronounced IVDS manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (as in effect prior to September 23, 2002).  

In VAOPGCPREC 36-97 (Dec. 12, 1997), it was held that DC 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of spinal motion.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this code.  VAOGCPREC 36-97 also held that 
when a veteran has less than the maximum evaluation under DC 
5293 based on symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
rating corresponds to the maximum rating for limitation of 
motion.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  And even if the limitation of motion is 
noncompensable (i.e., 0 percent disabling) at least a minimum 
10 percent rating is assigned.  The limitation of motion, 
however, must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  

Limitation of motion of the lumbar segment of the spine, in 
turn, is rated under the criteria of 38 C.F.R. § 4.71a, DC 
5292.  If the limitation of motion is slight, then a 10 
percent rating is warranted; if moderate, then a 20 percent 
rating is warranted and, if severe, a 40 percent rating.  
Moreover, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

38 C.F.R. § 4.71a, DC 5295, provides that a lumbosacral 
strain with characteristic pain on motion warrants a 10 
percent rating.  With muscle spasm on extreme forward bending 
with loss of lateral spine motion, a 20 percent rating is 
warranted.  When severe with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a maximum 40 percent 
rating is warranted.  

Under 38 C.F.R. § 4.71a, DC 5289, favorable ankylosis of the 
lumbar spine warrants a 40 percent rating and unfavorable 
ankylosis warrants a 50 percent rating.  There has never been 
any evidence of ankylosis of the lumbar spine, however.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  So this code 
does not apply in this particular case.

Entitlement to a Rating Higher than 40 Percent since February 
17, 1994

Since February 17, 1994, the service-connected low back 
disability has been rated as 40 percent disabling under DC 
5295 (for lumbosacral strain).  This is the highest rating 
assignable for a severe lumbosacral strain or for severe 
limitation of motion or for favorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, DCs 5289, 5292, and 5295.  A 50 
percent rating may be assigned, though, for unfavorable 
ankylosis of the lumbar spine under 38 C.F.R. § 4.71a, DC 
5289.  And a 60 percent rating, which is the highest possible 
rating under the former DC 5293, is warranted for pronounced 
IVDS.  

The veteran has never had unfavorable ankylosis of his lumbar 
spine, however, or findings equating therewith.  Thus, the 
determinative issue is whether, since February 17, 1994, he 
has had pronounced IVDS warranting a 60 percent rating under 
the old IVDS criteria of DC 5293.



Private clinical records and VA examinations from 1994 to 
1997 reflect complaints of radiating low back pain and, on VA 
examination in February 1994, a complaint of lower extremity 
tingling.  While a July 1995 record of the Guthrie Clinic 
reflects that the veteran had minimal muscular atrophy in the 
lumbosacral area, a VA examination in 1996 found normal low 
back musculature and another VA examination in 1997 found no 
atrophy.  The evidence from 1994 to 1997 also is negative for 
objective clinical indications of muscle spasm, an absent 
ankle jerk or motor or sensory loss in the lower extremities.  
Although in April 1997 VA reported that reflex muscle 
relaxation caused buckling and falling, there were no 
contemporary clinical findings underlying this conclusion 
which, apparently, was based solely upon an unsubstantiated 
history related by the veteran himself.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458 (1993).

VA examinations in 1998 and an April 1998 examination by Dr. 
Canfield indicate the veteran had some paravertebral muscle 
spasm; however, those examinations found no motor loss or 
lower extremity weakness.  The report of Dr. Canfield's April 
1998 examination indicates the veteran had mild hypoesthesia 
of the right calf and some atrophy of the right calf and left 
thigh.  And an August 1998 VA examination found hypoesthesia 
in the lower extremities.  These are consistent with the 
December 1998 VA electromyograph (EMG), which found 
electrical evidence of radiculopathy in the lower 
extremities.  However, a July 1999 addendum to the 1998 VA 
examinations noted that the findings of sensory abnormalities 
were based on subjective findings and stated that the veteran 
had no neurologic deficit.  Indeed, a July 1999 report from 
Dr. Kung noted that the veteran's diffuse hypalgesia in the 
lower extremities was not in a strict dermatomal 
distribution.  The clinical evidence since 1997 does not show 
any absence of ankle jerks and, while the VA neurology 
examination in August 1998 diagnosed lumbar spasm, it was 
specifically found nevertheless that the veteran denied motor 
weakness or persistent numbness of his lower extremities.  
And the examination, itself, found no motor loss or sensory 
abnormality.  



In August 1999 Dr. Coughlin reported that the veteran was 
injured in a motor vehicle accident (MVA) in 1992, but that 
it had not aggravated his 
service-connected low back disorder.  An August 1999 clinical 
record from Dr. Kung reflects that a lumbar magnetic 
resonance imaging (MRI) had found disc degeneration, but no 
disc herniation.  However, a May 2001 VA lumbar MRI found 
discogenic disease at L5-S1 and mild posterior disc bulging.  

During the time frame from February 17, 1994, to September 
22, 2002, the veteran used a back brace or corset but did not 
use a cane or crutches.  And he was not hospitalized for 
treatment of his low back disorder and never had low back 
surgery.  There also were no complaints or clinical evidence 
of bowel or bladder dysfunction.  Moreover, he made little 
effort to cooperate with the VA examiner in January 2001 in 
performing range of motion testing, and that examination also 
found no motor or sensory deficits in his lower extremities 
or any absence of ankle jerk.  

The February 2002 VA examination was apparently conducted 
during a flare-up of the veteran's service-connected low back 
disorder inasmuch as the examiner specifically noted that the 
examination was done when the veteran was in severe pain and 
the findings might be different if he were examined at 
another time when not in so much pain.  At that time specific 
tests of muscle strength could not be done due to the 
veteran's pain.  While he again had no bowel or bladder 
symptoms and reflexes were normal in the ankles, his reflexes 
were absent in his knees, he had bilateral paravertebral 
muscle spasm, and significantly positive straight leg 
raising.  The examiner concluded that, based on past EMG 
testing and characteristic radicular complaints, the veteran 
had bilateral L4-5 radiculopathy.

As of September 23, 2002, the Board also has to consider the 
revised criteria of DC 5293.  But instead of characterizing 
the IVDS as, say, severe or pronounced (like the former DC 
5293), the pertinent considerations-either preoperatively 
or postoperatively, are whether the veteran has had 
incapacitating episodes during the immediately preceding 12 
months and, if so, the total duration of them, and whether he 
should receive a higher rating based on a combination of the 
neurologic and orthopedic manifestations of his disability 
under 38 C.F.R. § 4.25.  Whichever method results in the 
higher evaluation is the one that must be used.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002, provides that an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  
Supplementary Information in the published final regulations 
states that treatment by a physician would not require a 
visit to a physician's office or hospital but would include 
telephone consultation with a physician.  If there are no 
records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

Here, though, the veteran does not have the total duration of 
incapacitating episodes required for a 60 percent rating 
under the revised DC 5293.  And as for his orthopedic and 
neurologic manifestations, Note 2 in DC 5293 indicates that, 
when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from IVDS that are present constantly, or nearly so.  See 
Note 1 to 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002.  



In order to assign a higher overall rating, then, based on 
separate compensable ratings for the orthopedic and 
neurologic manifestations, the combined rating must exceed 40 
percent under 38 C.F.R. § 4.25, which provides that the 
greatest disability will be combined with the next greatest 
disability, proceeding on to lesser disabilities.  The 
combined value is converted to the nearest number divisible 
by 10.  38 C.F.R. § 4.25(a). 

Here, the 40 percent rating has been assigned based solely on 
the orthopedic manifestations of the service-connected low 
back disorder under DC 5295 for a lumbosacral strain.  Absent 
unfavorable ankylosis, this is the highest schedular rating 
assignable for the orthopedic manifestations.  

As for the neurologic component of the low back disability, 
38 C.F.R. § 4.123 provides that neuritis, cranial or 
peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  See the nerve involved for diagnostic 
code number and rating.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  

38 C.F.R. § 4.124 provides that neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  See the nerve involved for 
diagnostic code number and rating.  

A Note to 38 C.F.R. § 4.124a states that when peripheral 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree.  



The rating criteria for the evaluation of peripheral 
neuropathy of the lower extremity provides for only two 
instances for a rating in excess of 40 percent.  
Specifically, a 60 percent rating is warranted for severe 
paralysis, with marked atrophy, of the sciatic nerve, and 
complete paralysis of the sciatic nerve, the foot dangles and 
drops and with no active movement possible of the muscles 
below the knee, flexion of the knee weakened (or very rarely 
lost) warrants an 80 percent rating.  38 C.F.R. § 4.124a, DC 
8520.  

It is clear that the veteran does not have complete paralysis 
of any of the peripheral nerves of his lower extremities.  
Moreover, he does not have marked atrophy of either lower 
extremity.

So in this particular case, the old rating criteria are 
actually most favorable to the veteran because, since his VA 
examination on December 5, 2002, he has experienced severe 
pain in his low back, has had radiculopathy involving 
his lower extremities, and even (according to his May 2003 
VAOPT record) has required epidural injections to help 
alleviate or at least lessen his pain.  The consistent 
medical findings since December 5, 2002, confirm he has 
pronounced (as opposed to severe) IVDS under the former DC 
5293.  This, in turn, entitles him to a 60 percent rating 
under the old criteria, as of December 5, 2002.

This being the case, to receive a rating higher than 60 
percent under the revised DC 5293, he must have a combination 
of orthopedic and neurologic manifestations totaling at least 
70 percent under 38 C.F.R. § 4.25.  And since he has no more 
than 40 percent of orthopedic impairment, this in turn means 
he needs at least 50 percent of neurologic impairment to 
reach the 70 percent combined level under 38 C.F.R. § 4.25.  
He obviously does not, however, for the reasons discussed.

As for the effective date for the increase to 60 percent, 
December 5, 2002, that was the first instance when it was 
factually ascertainable that an increase in disability (above 
40 percent) had occurred-not the effective date of the 
revised IVDS rating criteria, September 23, 2002.  Moreover, 
during the immediately preceding time frame from September 
23, 2002, to December 4, 2002, there was no objective 
clinical evidence by which to rate the service-connected low 
back disorder under the revised IVDS rating criteria.  

Extraschedular Consideration

The higher 60 percent rating is based on the regular 
schedular standards.  Note also, however, that the veteran is 
not shown to warrant consideration for an extra-schedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized because of his low back 
disability.  And while, admittedly, the reports of his VA 
examinations confirm the disorder adversely impacted his past 
employment, his disorder has not caused marked interference 
with his employment, i.e., beyond that contemplated by his 
new higher ratings.  The disorder also has not otherwise 
rendered impractical the application of the regular schedular 
standards.  Although his chronic pain and overall functional 
impairment may hamper his performance in some respects, it is 
not to a level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply are not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

The claim for a rating higher than 40 percent for the post-
traumatic spondylolisthesis from February 17, 1994, to 
December 4, 2002, is denied.

A higher 60 percent rating is granted for the post-traumatic 
spondylolisthesis as of December 5, 2002, subject to 
applicable laws and regulations governing the payment of VA 
compensation.  




REMAND

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total, a total disability rating for 
compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disability(ies)-provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.  

Because, as a result of this decision, the veteran received a 
60 percent schedular rating for his service-connected low 
back disability, he now at least meets the threshold minimum 
rating requirement for consideration of a TDIU.  Thus, the RO 
must reconsider the viability of this claim in light of this 
grant.  

Accordingly, the TDIU claim is remanded to the RO for the 
following:  

1.  The RO must readjudicate the TDIU 
claim in light of the grant of a 60 
percent schedular rating for the 
veteran's only service-connected 
disability, his low back disorder.  

2.  If this claim continues to be denied, 
send him and his representative an SSOC 
and give them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

